DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a reply to the amendment filed on 02/25/2022, in which, claim(s) 1-20 are pending. Claim(s) 1, 3, 4, 8, 10, 12-14, 16-20 are amended. No claims have been canceled or added.

Response to Arguments
Claim Objection: 
Applicant’s arguments with respect to objection of claim(s) 10 and 13 have been considered. The objection of claim(s) 10 and 13 have been withdrawn in view of the amendment to claim.

Claim Rejections - 35 U.S.C. § 112:
Applicants’ arguments with respect to 112(a) paragraph with rejection of claim(s) 1-20 have been fully considered and are persuasive.  The rejection of 112(a) paragraph of claim(s) 1-20 have been withdrawn in view of the amendment to claim. 

Double Patenting Rejection:
Applicants’ remarks with respect to the non-provisional nonstatutory double patenting rejection over Claims 1-19 of Patent 10,587,628 have been acknowledged.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar. Therefore, the non-provisional nonstatutory double patenting rejection is maintained.

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s arguments with respect to the rejection of claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Applicant is encouraged to schedule an interview with the Examiner prior to the next communication to compact prosecution of the case.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
          Claims 1-19 of Patent 10,587,628.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims 1-19 of Patent 10,587,628.
Patent No. 10,587,628 (15/280,806)  
Instant Application No.(16/790,155) 
Claim 1. A method for sharing state data between mutually distrustful parties, comprising: 

receiving a request from a first party of the mutually distrustful parties, the request including: an identifier for a Verifiable Outsourced Ledger (VOL) maintaining the state data to be shared; a transaction to record within the VOL; and a user receipt for a state of the VOL known to the first party, 

wherein the user receipt is a digital signature of a known state of the VOL as known to the first party, wherein a ledger server compares the user receipt with a current state of the VOL to determine if the first party has an up-to-date view of the VOL, which ensures that the transactions requested can be made on the VOL; 

based on receiving the request from the first party of the mutually distrustful parties, comparing the user receipt to a digital signature of the current state, wherein: 

in response to the user receipt not matching the digital signature, rejecting the transaction; or 

in response to the user receipt matching the digital signature: 

assembling a transaction block, the transaction block including the transaction and the current state of the VOL; 

hashing the transaction block to produce an updated state of the VOL; 

digitally signing the updated state to produce a receipt; 

transmitting the receipt to the mutually distrustful parties; 

implementing the transaction to affect the state data; and 

updating the current state to the updated state.
Claim 1. A method for sharing state data between mutually distrustful parties, comprising: 

receiving a request from a first party of the mutually distrustful parties, the request including: an identifier for a digital ledger maintaining the state data to be shared; a transaction to conduct and then record within the digital ledger; and a user receipt for a state of the digital ledger known to the first party, 

wherein the user receipt is compared to a current state of the digital ledger to determine if the first party has an up-to-date view of the digital ledger, wherein the current state of the digital ledger represents previous transactions stored by the digital ledger; 












when the user receipt is verified, conducting the transaction associated with the request; 

based on the conducted transaction, assembling a new transaction block, the new transaction block including the conducted transaction and the current state of the digital ledger; 

computing, using the new transaction block, an updated state of the digital ledger; 

digitally signing the updated state to produce a new user receipt; and 

transmitting the new user receipt to at least the first party.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5, 10, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Michael A. Gorman (US 2018/0062848 A1) in view of Suresh et al. (US 2018/0006808 A1) further in view of Drego et al. (US 2016/0330031 A1).
Regarding Claim 1, Gorman discloses A method for sharing state data between mutually distrustful parties ([0018], “one or more computing devices 102 that implement event ledger” and “one or more computing devices 130 associated with one or more publishers” as the mutually distrustful parties), comprising:
receiving a request from a first party of the mutually distrustful parties ([0035], “the delivery carrier submits a request to publish an event 320 on the event ledger”), the request including: 
a transaction to conduct and then record within the digital ledger ([0035], “a request to publish an event (i.e. the transaction) on the event ledger”, [0039], “once the cryptographic signature 328 is validated …, the event (i.e. the transaction) is permanently recorded in event ledger”); and 
a user receipt for a state of the digital ledger known to the first party ([0035], “The request also includes a signature field 326 and a cryptographic signature 328”), wherein the user receipt is compared to a current state of the digital ledger to determine if the first party has an up-to-date view of the digital ledger ([0037], “event ledger 101 uses the public key included in certificate 330 (to create a signature) to validate (by comparing) that the cryptographic signature 328 corresponds to the hash of fields 322 and data 324 of the event 320 (of the current state)”), wherein the current state of the digital ledger represents previous transactions stored by the digital ledger; 
when the user receipt is verified, conducting the transaction associated with the request ([0035], “to publish an event (i.e. the transaction) on the event ledger”, [0039], “once the cryptographic signature 328 is validated …, the event (i.e. the transaction) is permanently recorded in event ledger”)); 
based on the conducted transaction, assembling a new transaction block, the new transaction block including the conducted transaction and the current state of the digital ledger (see Fig. 3, block “320”, [0035], “event 320 (i.e. a new transaction block) includes (a current state of) a "publisher" field 322 having data 324 of "fedex.com", a "type" field 322 having data 324 of "delivery", an "occurred" field 322 having data 324 of "2015-12-05T13:15:30Z", a "description" field 322 having data 324 of "package was delivered", and a "trackingNum" custom field 322 having data 324 of "1234567890".”); 
computing, using the new transaction block, an updated state of the digital ledger ([0035], “obtains a hash of the fields 322 and data 324 (as the transaction block) as described above” to produce an updated state, i.e. the obtained hash of the transaction block”); 
digitally signing the updated state to produce a new user receipt ([0035], “cryptographically (digitally) signs the obtained hash (as the updated state)” to create a signature as a receipt”); and 
transmitting the new user receipt to at least the first party ([0035], “the delivery carrier obtains a hash of the fields 322 and data 324…and cryptographically signs the obtained hash”, as the receipt transmitting to the delivery carrier).  
Gorman does not explicitly teach but Suresh teaches
an identifier for a digital ledger maintaining the state data to be shared ([0026], “identifier associated with the version of the block chain”),
Gorman and Suresh are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request and conduct a transaction with the block hashed and signed (as disclosed by Gorman) wherein the request includes an identifier for the ledger (as taught by Suresh). The motivation/suggestion would have been to validate transactions when generating new blocks of the block chain (Suresh, [0002]).
The combined teaching of Gorman and Suresh does not explicitly teach but Drego teaches
wherein the current state of the digital ledger represents previous transactions stored by the digital ledger ([0049], “Block height 144 may help identify where the coinbase transaction is located within the global ledger (e.g., which block of a block chain that represents the global ledger)”),
Gorman, Suresh and Drego are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request and conduct a transaction with the block hashed and signed wherein the request includes an identifier for the ledger (as taught by the combined teaching of Gorman and Suresh) and wherein the current state of the ledger is based on a number of transactions (as taught by Drego). The motivation/suggestion would have been for performing cryptographic operations and for verifying the solutions generated from the cryptographic operations (Drego, [0005]).

Regarding Claim 2, the combined teaching of Gorman, Suresh and Drego teaches wherein the digital ledger is accessible to the mutually distrustful parties via a cloud service provider (Gorman, [0021], “communicate with one or more servers, computing devices, the internet, the cloud”, [0055], “through the Internet using an Internet Service Provider”).

Regarding Claim 3, the combined teaching of Gorman, Suresh and Drego teaches comparing the user receipt to a digital signature of the current state (Gorman, [0032], “event ledger 101 may verify the cryptographic signature before publishing the event”, [0037], “event ledger 101 uses the public key included in certificate 330 (to create a signature) to validate (by comparing) that the cryptographic signature 328 corresponds to the hash of fields 322 and data 324 of the event 320 (of the current state)”,); 
in response to the user receipt matching the digital signature, conducting the transaction (Gorman, [0037], “event ledger 101 uses the public key included in certificate 330 to validate that the cryptographic signature 328 corresponds to the hash of fields 322 and data 324 of the event 320”, [0039], “once the cryptographic signature 328 is validated and the certificate has been verified, the event (as the transaction block assembled) is permanently recorded in event ledger”); and 
in response to the user receipt not matching the digital signature, rejecting the transaction (Gorman, [0042], “If the signature is not valid (not matching), the method ends”).

Regarding Claim 4, the combined teaching of Gorman, Suresh and Drego teaches determining whether the first party is authorized to affect the digital ledger based on an identity of the first party, wherein the identity of the first party is based on at least one of: the request including an access token identifying the first party (Gorman, Abstract, “a request from a publisher to publish to an event ledger an event including a name of the publisher” i.e. an access token identifying the first party). 

Regarding Claim 5, the combined teaching of Gorman, Suresh and Drego teaches wherein digitally signing the updated state uses a signing key associated with the digital ledger (Gorman, [0035], “cryptographically (digitally) signs the obtained hash (as the updated state) using the delivery carrier's private key” associated with the given digital ledger). 

Regarding Claim 10, Gorman discloses A system for sharing state data between mutually distrustful parties, the system comprising: a processor; a memory storage device including instructions, which when executed by the processor provide a verifiable outsourced ledger (VOL) digital ledger ([0018], “a system 100 for implementing an event ledger 101 is illustrated. System 100 may include one or more computing devices 102 that implement event ledger 101 including, for example, at least one processor 104, memory 106”, and “one or more computing devices 130 associated with one or more publishers” as the mutually distrustful parties, [0002], “ledger that is configured to track and store digital transactions in a publicly verifiable, secure, and hardened manner”) including: 
a state machine maintaining the state data ([0018], “an event ledger”); 
a chaining service operable to receive transactions from the mutually distrustful parties and store the received transactions in a sequential order of effect on the state machine (Abstract, “repository of published events (i.e. the transactions) in the form of an event ledger); 
a blockchain providing a hashed value of a transaction block ([0018], “an event ledger”, [0035], “a hash of the fields 322 and data 324 (as the transaction block)”), 
and 
a secure storage service, operable to: store the received transactions in the VOL according to the sequential order of effect (Abstract, “repository of published events (i.e. the transactions) in the form of an event ledger”); 
digitally sign the hashed value to produce a receipt ([0035], “cryptographically (digitally) signs the obtained hash (as the updated state)” to create a signature as a receipt); and 
transmit the receipt to the mutually distrustful parties in response to the transaction block being hashed, wherein: the receipt is compared to a current state of the VOL as known to a requesting party to determine whether the requesting party has an up-to-date view of the VOL ([0035], “obtains a hash of the fields 322 and data 324 (as the transaction block) as described above”, “The signature field 326 and the cryptographic signature 328 of the hash are added to the request by the delivery carrier”, “event ledger 101 uses the public key included in certificate 330 (to create a signature) to validate (by comparing) that the cryptographic signature 328 corresponds to the hash of fields 322 and data 324 of the event 320 (of the current state)”), 
when the current state is verified ([0039], “once the cryptographic signature 328 is validated), a transaction associated with a request of the requesting party is conducted ([0035], “to publish an event (i.e. the transaction) on the event ledger”); and   
the conducted transaction is used to assemble a new transaction block to be stored by the VOL (see Fig. 3, block “320”, [0035], “event 320 (i.e. a new transaction block) includes (a current state of) a "publisher" field 322 having data 324 of "fedex.com", a "type" field 322 having data 324 of "delivery", an "occurred" field 322 having data 324 of "2015-12-05T13:15:30Z", a "description" field 322 having data 324 of "package was delivered", and a "trackingNum" custom field 322 having data 324 of "1234567890".”).  
Gorman does not explicitly teach but Suresh teaches
the transaction block including: a prior hashed value provided by the blockchain ([0002], “the hash value of the last block in the block chain”);
Gorman and Suresh are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assemble and implement a transaction with the block hashed and signed (as disclosed by Gorman) where a prior hashed value is provided by the blockchain (as taught by Suresh). The motivation/suggestion would have been to validate transactions when generating new blocks of the block chain (Suresh, [0002]).
The combined teaching of Gorman and Suresh does not explicitly teach but Drego teaches
the transaction block including: transactions previously conducted ([052], “a set of transactions”),
the current state being verifiable by comparing the transactions previously conducted to a set of previously conducted transactions as known to the requesting party ([0049], “Block height 144 may help identify where the coinbase transaction is located”, [0052], “to verify and record a set of transactions”),
Gorman, Suresh and Drego are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request and conduct a transaction with the block hashed and signed wherein the request includes an identifier for the ledger (as taught by the combined teaching of Gorman and Suresh) and wherein the current state of the ledger is based on a number of transactions (as taught by Drego). The motivation/suggestion would have been for performing cryptographic operations and for verifying the solutions generated from the cryptographic operations (Drego, [0005]).

Regarding Claim 12, the combined teaching of Gorman, Suresh and Drego teaches
wherein the received transactions include a user receipt (Gorman, [0035], “The request also includes a signature field 326 and a cryptographic signature 328”) that has been previously transmitted to the mutually distrustful parties and indicates a state of the blockchain known to one or more of the mutually distrustful parties (Gorman, [0035], “the delivery carrier obtains a hash of the fields 322 and data 324…and cryptographically signs the obtained hash”, as the receipt transmitted to the delivery carrier).

Regarding Claim 13, the combined teaching of Gorman, Suresh and Drego teaches determine whether the user receipt matches a most recently transmitted receipt; and when it is determined that the user receipt does not match the most recently transmitted receipt, ignore the received transactions associated with the user receipt (Gorman, [0037], “event ledger 101 uses the public key included in certificate 330 to validate that the cryptographic signature 328 corresponds to the hash of fields 322 and data 324 of the (most recently transmitted) event 320”, [0039], “once the cryptographic signature 328 is validated and the certificate has been verified, the event is permanently recorded in event ledger”), [0042], “If the signature is not valid (does not match), the method ends”).

Regarding Claim 14, the combined teaching of Gorman, Suresh and Drego teaches wherein a received transaction is digitally signed by the requesting party to enable the system to determine whether the requesting party is authorized to make the transaction (Gorman, [0035], “cryptographically (digitally) signs the obtained hash (the transaction) using the delivery carrier's (as the requesting party) private key” so the system know the requesting party is authorized). 

Regarding Claim 19, Gorman discloses A hardware computer-readable memory storage medium including instructions for sharing state data between mutually distrustful parties ([0018], “one or more computing devices 102 that implement event ledger” and “one or more computing devices 130 associated with one or more publishers” as the mutually distrustful parties), comprising: 
receiving a request from a first party of the mutually distrustful parties ([0035], “the delivery carrier submits a request to publish an event 320 on the event ledger”), the request including: 
a transaction to record within the VOL ([0035], “a request to publish an event (i.e. the transaction) on the event ledger”); and 
a user receipt for a state of the VOL known to the first party ([0035], “The request also includes a signature field 326 and a cryptographic signature 328”), wherein the user receipt is compared to a current state of the VOL to verify the first party has a current view of the VOL ([0037], “event ledger 101 uses the public key included in certificate 330 (to create a signature) to validate (by comparing) that the cryptographic signature 328 corresponds to the hash of fields 322 and data 324 of the event 320 (of the current state)”); conducting the transaction associated with the request ([0035], “to publish an event (i.e. the transaction) on the event ledger”); 
assembling a transaction block, the transaction block including the conducted transaction and the current state of the VOL (see Fig. 3, block “320”, [0035], “event 320 (i.e. a new transaction block) includes (a new state of) a "publisher" field 322 having data 324 of "fedex.com", a "type" field 322 having data 324 of "delivery", an "occurred" field 322 having data 324 of "2015-12-05T13:15:30Z", a "description" field 322 having data 324 of "package was delivered", and a "trackingNum" custom field 322 having data 324 of "1234567890".”); 
hashing the transaction block to produce an updated state of the VOL ([0035], “obtains a hash of the fields 322 and data 324 (as the transaction block) as described above” to produce an updated state, i.e. the obtained hash of the transaction block”); 
digitally signing the updated state to produce a receipt ([0035], “cryptographically (digitally) signs the obtained hash (as the updated state)” to create a signature as a receipt); 
transmitting the receipt to the mutually distrustful parties ([0035], “the delivery carrier obtains a hash of the fields 322 and data 324…and cryptographically signs the obtained hash”, as the receipt transmitting to the delivery carrier), 
Gorman does not explicitly teach but Suresh teaches
an identifier for a verifiable outsourced ledger (VOL) maintaining the state data to be shared ([0026], “identifier associated with the version of the block chain”),
Gorman and Suresh are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request and implement a transaction with the block hashed and signed (as disclosed by Gorman) wherein the request includes an identifier for the ledger (as taught by Suresh). The motivation/suggestion would have been to validate transactions when generating new blocks of the block chain (Suresh, [0002]).
The combined teaching of Gorman and Suresh does not explicitly teach but Drego teaches
the current state of the VOL representing previous transactions performed by one or more of the mutually distrustful parties and stored by the digital ledger ([0049], “Block height 144 may help identify where the coinbase transaction is located within the global ledger (e.g., which block of a block chain that represents the global ledger)”),
Gorman, Suresh and Drego are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request and conduct a transaction with the block hashed and signed wherein the request includes an identifier for the ledger (as taught by the combined teaching of Gorman and Suresh) and wherein the current state of the ledger is based on a number of transactions (as taught by Drego). The motivation/suggestion would have been for performing cryptographic operations and for verifying the solutions generated from the cryptographic operations (Drego, [0005]).

Regarding Claim 20, the combined teaching of Gorman, Suresh and Drego teaches wherein the current state of the VOL is represented in the transaction block as a cryptographic pointer (Drego, [0049], “Block height 144 may help identify where the coinbase transaction is located within the global ledger) and the VOL is accessible to the mutually distrustful parties via a cloud service provider (Gorman, [0021], “communicate with one or more servers, computing devices, the internet, the cloud”, [0055], “through the Internet using an Internet Service Provider”).

Claims 6-9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Michael A. Gorman (US 2018/0062848 A1) in view of Suresh et al. (US 2018/0006808 A1) further in view of Drego et al. (US 2016/0330031 A1) and further in view of Booz et al. (US 2017/0279774 A1).
Regarding Claim 6, the combined teaching of Gorman, Suresh and Drego does not explicitly teach but Booz teaches receiving a query for the current state of the state data from the first party; and transmitting the current state to the first party (Booz, [0068], “an entity device (as the first party) may query a blockchain database”, “The entity device may receive in response to the query a link (as the current state) to a smart contract”).
Gorman, Suresh, Drego and Booz are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request and implement a transaction with the block hashed and signed wherein the request includes an identifier for the ledger (as taught by the combined teaching of Gorman, Suresh and Drego) and query for the current state (as taught by Booz). The motivation/suggestion would have been to provide the capability for an entity to identify and autonomously contract via a blockchain database with an unknown and anonymous host device (Booz, Abstract).

Regarding Claim 7, the combined teaching of Gorman, Suresh and Drego does not explicitly teach but Booz teaches receiving a query for one or more transactions stored in the digital ledger from the first party; and transmitting the one or more transactions to the first party (Booz, [0068], “an entity device (as the first party) may query a blockchain database” for a transaction, “The entity device may receive in response to the query a link to a smart contract”, i.e. the transaction).
Gorman, Suresh, Drego and Booz are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request and implement a transaction with the block hashed and signed wherein the request includes an identifier for the ledger (as taught by the combined teaching of Gorman, Suresh and Drego) and query for the current state (as taught by Booz). The motivation/suggestion would have been to provide the capability for an entity to identify and autonomously contract via a blockchain database with an unknown and anonymous host device (Booz, Abstract).

Regarding Claim 8, the combined teaching of Gorman, Suresh and Drego and Booz teaches wherein the query for the one or more transactions includes a continuation token, the continuation token identifying a range in the digital ledger from which the one or more transactions are selected for transmission to the first party (Booz, [0068], “an entity device (as the first party) may query a blockchain database” for a transaction, “The entity device may receive in response to the query a link to a smart contract”, i.e. the transaction, “The kind of data stream (a range from which the one or more transactions are selected for transmission) may be specified (as a token) as part of the query by the entity device”).

Regarding Claim 9, the combined teaching of Gorman, Suresh and Drego does not explicitly teach but Booz teaches wherein the new transaction block includes more than one transaction (Booz, [0004], “The blockchain may include one or more smart contracts that specify transactions among entities”).
Gorman, Suresh, Drego and Booz are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request and implement a transaction with the block hashed and signed wherein the request includes an identifier for the ledger (as taught by the combined teaching of Gorman, Suresh and Drego) and query for the current state (as taught by Booz). The motivation/suggestion would have been to provide the capability for an entity to identify and autonomously contract via a blockchain database with an unknown and anonymous host device (Booz, Abstract).

Regarding Claim 18, the combined teaching of Gorman, Suresh and Drego does not explicitly teach but Booz teaches wherein the hashed value replaces a tail-value of the blockchain and is used as the prior hashed value for a subsequent transaction block (Booz, [0023], “A blockchain is formed from blocks of data records that are connected together through the use of hashing. For example, every time a new block is added to the blockchain, the new block includes a hash of a prior block”, i.e. the hash replaces a tail value of the blockchain and is used as the prior hash for subsequent block).
Gorman, Suresh, Drego and Booz are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request and implement a transaction with the block hashed and signed wherein the request includes an identifier for the ledger (as taught by the combined teaching of Gorman, Suresh and Drego) and query for the current state (as taught by Booz). The motivation/suggestion would have been to provide the capability for an entity to identify and autonomously contract via a blockchain database with an unknown and anonymous host device (Booz, Abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Michael A. Gorman (US 2018/0062848 A1) in view of Suresh et al. (US 2018/0006808 A1) further in view of Drego et al. (US 2016/0330031 A1) and further in view of Katzin et al. (US 2014/0337175 A1).
Regarding Claim 11, the combined teaching of Gorman, Suresh and Drego teaches including prior hashed value associated with the prior transaction block (Suresh, [0002], “the hash value of the last block in the block chain”),
The combined teaching of Gorman, Suresh and Drego does not explicitly teach receive a query from a client for a prior transaction block; get the prior transaction block; and transmit the prior transaction block to the client.
Katzin teaches receive a query from a client for a prior transaction block; get the prior transaction block; and transmit the prior transaction block to the client ([0101], “query the storage areas in the mobile device or elsewhere…for prior transactions”, “display the results of the query such as transactions 1003” to the client).
Gorman, Suresh, Drego and Katzin are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Katzin with the combined teaching of Gorman, Suresh and Drego. The motivation/suggestion would have been to improve the efficiency of communicating (Katzin, [0302]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Michael A. Gorman (US 2018/0062848 A1) in view of Suresh et al. (US 2018/0006808 A1) further in view of Drego et al. (US 2016/0330031 A1) and further in view of Manian et al. (US 2017/0243193 A1).
Regarding Claim 15, the combined teaching of Gorman, Suresh and Drego does not explicitly teach but Manian teaches wherein the blockchain is initialized based on a seed value known to each of the mutually distrustful parties ([0113], “nonce (as the seed value) that initializes the blockchain” known to both parties).
Gorman, Suresh, Drego and Manian are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manian with the combined teaching of Gorman, Suresh and Drego. The motivation/suggestion would have been to allow portions of versioned documents to be shared without revealing full document content (Manian, Abstract).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Michael A. Gorman (US 2018/0062848 A1) in view of Suresh et al. (US 2018/0006808 A1) further in view of Drego et al. (US 2016/0330031 A1) and further in view of Versteeg et al. (US 2018/0063099 A1).
Regarding Claim 16, the combined teaching of Gorman, Suresh and Drego teaches the mutually distrustful parties (Gorman, [0018], “one or more computing devices 102 that implement event ledger” and “one or more computing devices 130 associated with one or more publishers” as the mutually distrustful parties) and the hashed value (Suresh, [0002], “the hash value of the last block in the block chain”).
The combined teaching of Gorman, Suresh and Drego does not explicitly teach a query service, operable to receive a sync request from one or more party and, in response, transmit a specified number of stored transactions to the one or more party.
Versteeg teaches a query service, operable to receive a sync request from one or more party and, in response, transmit a specified number of stored transactions to the one or more party ([0048], “at step 402, a service provider subscribes to a publicly available blockchain registry”, [0049], “A synchronized blockchain registry is synchronized (with sync request from the service provider), at step 404, with the publicly available blockchain registry. The synchronization updates (transmits) the synchronized blockchain registry to include updates (a specified number of stored transactions) provided by the plurality of service providers to the publicly available blockchain registry”, [0050], “The service provider may query the synchronized blockchain registry”).
Gorman, Suresh, Drego and Versteeg are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Versteeg with the combined teaching of Gorman, Suresh and Drego. The motivation/suggestion would have been to utilizing a registry to identify PII that has been breached (Versteeg, [0014]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Michael A. Gorman (US 2018/0062848 A1) in view of Suresh et al. (US 2018/0006808 A1) further in view of Drego et al. (US 2016/0330031 A1) and further in view of Versteeg et al. (US 2018/0063099 A1) and further in view of Fujita et al. (US 6,411,985 B1).
Regarding Claim 17, The combined teaching of Gorman, Suresh, Drego and Versteeg teaches wherein the sync request by the one or more of the mutually distrustful parties (Gorman, [0018], “one or more computing devices 102 that implement event ledger” and “one or more computing devices 130 associated with one or more publishers” as the mutually distrustful parties), indicates that the specified number of stored transactions have not been previously received by the one or more of the mutually distrustful parties (Versteeg, [0048], “at step 402, a service provider subscribes to a publicly available blockchain registry”, [0049], “A synchronized blockchain registry is synchronized (with sync request from the service provider), at step 404, with the publicly available blockchain registry. The synchronization updates (transmits) the synchronized blockchain registry to include updates (as the specified number of stored transactions has not previously received) provided by the plurality of service providers to the publicly available blockchain registry”).
The combined teaching of Gorman, Suresh, Drego and Versteeg does not explicitly teach a continuation token indicating a last-received transaction.
Fujita teaches a continuation token indicating a last-received transaction (Col 11, Line 58-60, “slot (a continuation token)…indicating the end of the transaction”, i.e. the last-received transaction).
Gorman, Suresh, Drego, Versteeg and Fujita are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fujita with the combined teaching of Gorman, Suresh, Drego and Versteeg. The motivation/suggestion would have been to help synchronizing the blockchain.

Conclusion
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497